Name: Commission Regulation (EEC) No 1271/92 of 19 May 1992 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pig meat
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 20. 5. 92 Official Journal of the European Communities No L 137/7 COMMISSION REGULATION (EEC) No 1271/92 of 19 May 1992 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Whereas a nomenclature for refunds was introduced by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 934/92 (4), whereas that nomenclature should be amended to take account of new technical developments regarding preparation and packing of primary cuts and parts thereof which are eligible for refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Sector 7 of the Annex to Regulation (EEC) No 3846/87 is hereby amended as follows : Footnote (') is replaced by the following : '(') The products and parts thereof may be classified in this subheading only if the size and the characteristics of the coherent muscle tissue enable them to be iden ­ tified as coming from the primary cuts mentioned. The expression "parts thereof" applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices which can be clearly identified as coming from the primary cut mentioned and which are packed together with a net overall weight of at least 100 grams.'; Article 2 This Regulation shall enter into force on 1 June 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 101 , 15. 4. 1992, p. 5.